Exhibit 99.1 Tri-Valley Corporation Maston Cunningham, President & CEO NYSE Amex: TIV March 2011 Safe Harbor Disclosure: This presentation contains forward-looking statements that involve risks and uncertainties. Actual results, events and performance could vary materially from those contemplated by these forward-looking statements which include such words and phrases as exploratory, wildcat, prospect, speculates, unproved, prospective, very large, expect, potential, etc. Among the factors that could cause actual results, events and performance to differ materially are risks and uncertainties discussed in "Item IA. Risk Factors" and "Item 7. Management's Discussion and Analysis of Financial Condition" contained in the company's Annual Report on SEC Form 10-K for the year ended December 31, 2009, and similar information contained in the company’s Quarterly Report on SEC Form 10Q for the quarter ended September 30, 2010. 2 Tri-Valley is… •A significantly different company from a year ago •Focused on California heavy oil production with nearly 10 MMB of net 3P reserves, and over 3 MMB of net contingent resources •Positioned to become the largest oil sands producer in California •Executing a plan to monetize two large Alaskan exploration stage gold projects (porphyry and intrusion related systems) •Building oil production volume and revenue in 2011 •Significantly reducing operating costs •Focused on generating cash flow from operations •Led by an experienced, proven management team 3 Pleasant Valley - Oxnard, CA 4 Pleasant Valley - Oxnard, CA 5 Oxnard Field Hwy 126 Pleasant Valley - Leases 6 Lennox Scholle- Livingston Hunsucker Title Under Litigation Pleasant Valley - Oxnard, CA •An “unconventional” heavy oil project to exploit 128 MMB OOIP from the Upper Vaca Tar Sands from properties located in the Oxnard Oilfield •Oxnard Oilfield, discovered in 1937, has in the Upper Vaca Tar as estimated by the CA Dept. of Oil & Gas •Upper Vaca Tar is analogous to the Canadian Athabasca Oil Sands 7 Pleasant Valley - Oxnard, CA •TIV is the first operator to produce heavy oil from horizontal wells drilled into the Upper Vaca Tar Formation •Maximum recovery up to 60% of OOIP will require deployment of latest Canadian technologies, such as Steam-
